DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on August 4, 2022.  These drawings are acceptable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher J. Wheeler on August 30, 2022.
The application has been amended as follows:
	Cancel claims 1 and 2 in their entirety.
Allowable Subject Matter
Claims 3, 6, and 7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art fails to disclose a method for manufacturing a radiation source for a nondestructive inspection, the method comprising: accommodating the spherical irradiation target in a rotating capsule; and rotating an axial flow impeller by a downward flow of a reactor primary coolant, whereby the rotating capsule is rotated, as claimed in claim 3.  Claim 6 is allowed by virtue of its dependency on claim 3.
Prior art fails to disclose an apparatus for manufacturing a radiation source for a nondestructive inspection, comprising: a rotating capsule that accommodates a spherical irradiation target; and an axial flow impeller that is rotated by a downward flow of a reactor primary coolant, whereby the rotating capsule being rotated by the axial flow impeller, as claimed in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



August 30, 2022